Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Ambulatory EEG Recordings, LLC,
(NPI: 1306892922),

Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-15-661
Decision Number: CR3718

Date: March 20, 2015

DECISION

I grant summary judgment sustaining the determination of the Centers for Medicare &
Medicaid Services (CMS) revoking the Medicare billing privileges and enrollment of
Petitioner, Ambulatory EEG Recordings, LLC.

I. Background

Petitioner is an independent diagnostic testing facility (IDTF) that participated as a
supplier in the Medicare program. CMS revoked Petitioner’s Medicare enrollment and
billing privileges based on a determination that Petitioner had not complied with
regulations governing IDTFs. Subsequently, this determination was affirmed upon
reconsideration. Petitioner requested a hearing.

CMS moved for summary judgment. At first, Petitioner failed to file a response to the
motion. I sent Petitioner an order to show cause in which I ordered it either to file a
response or to explain why it had not done so. It then filed a response.
With its motion CMS filed six exhibits that it identified as CMS Ex. | — CMS Ex. 6.
Petitioner responded with two unidentified exhibits that appear to consist of unsigned
statements by unnamed individuals. I am identifying these two exhibits as P. Ex. 1 and P.
Ex. 2. I receive all of the parties’ exhibits into the record for purposes of deciding this
case.

II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether CMS was authorized to revoke Petitioner’s Medicare enrollment and
billing privileges.

B. Findings of Fact and Conclusions of Law

A participating IDTF supplier is obligated to comply with Medicare regulations
governing the terms of its participation. Among these is the requirement that the supplier
permit CMS and any of its agents or its contractors to conduct unannounced on-site
inspections of the supplier’s facility. 42 C.F.R. § 410.33(g)(14). Failure by an IDTF to
grant access to its facility for inspection is grounds for revocation of its Medicare
enrollment and billing privileges pursuant to 42 C.F.R. § 424.535(a)(1) because it
constitutes noncompliance with the requirement of 42 C.F.R. § 410.33(g)(14).

The undisputed facts of this case establish that Petitioner refused access to a CMS
contractor who sought to conduct an unannounced inspection of Petitioner’s facility.
That refusal is a violation of 42 C.F.R. § 410.33(g)(14) and is a basis for revocation of
Petitioner’s Medicare enrollment and billing privileges.

On February 27, 2014, Olga Kravets, an inspector for a CMS contractor, attempted to
conduct an on-site inspection of Petitioner’s facility. CMS Ex. 494. The inspector
entered the facility and informed the receptionist that she was there to conduct an
inspection on CMS’s behalf. Jd. The receptionist informed Ms. Kravets that the office
manager was not available at that time. Ms. Kravets began to leave the office but was
informed by the receptionist that the manager had become available. Jd. Ms. Kravets
then met with Petitioner’s office manager. The manager refused to permit Ms. Kravets to
conduct an inspection. CMS Ex. 495.

Petitioner has not denied any of these facts. It admits that it denied Ms. Kravets
admission to its facility “because the agent for CMS was not able to identify the
organization she was working for and did not look like the person on the badge that she
presented.” However, it concedes that Ms. Kravets showed Petitioner’s office manager
an identification badge and a clipboard with information on it. P. Ex. 1, P. Ex. 2.
For purposes of this decision I accept as true Petitioner’s assertions that Ms. Kravets did
not verbally identify her employer by name and that she did not “look like” her
photograph on the identification badge that she presented. But, those assertions,
assuming their truth, were not sufficient grounds for Petitioner to refuse access to Ms.
Kravets. Petitioner has offered nothing to show that Ms. Kravets failed to identify
herself. Nor has it provided any legitimate justification for refusing her access to the
facility. Finally, Petitioner has not shown why it could not have verified easily Ms.
Kravets’ employer and the purpose of her visit.

By Petitioner’s own admission, Ms. Kravets presented an identification badge. That
should have identified Ms. Kravets by name and the name of Ms. Kravets’ employer.
Petitioner could easily have verified Ms. Kravets’ identity if it really believed that the
person whose image appeared on the badge did not look like Ms. Kravets. A simple
phone call to the organization whose name appeared on the badge would have resolved
that concern.

The undisputed facts — as conceded by Petitioner — thus plainly establish that Petitioner
unjustifiably refused access to an agent for CMS for purposes of an inspection. That is
all that is needed to sustain CMS’s determination.

/s/
Steven T. Kessel
Administrative Law Judge

